 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDPineValleyDivisionofEthanAllen,Inc.andUpholsterers'InternationalUnionofNorthAmerica,Local 336,AFL-CIO. Case 11-CA-5422June 4, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn September 16, 1974, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge to the extent consistent herein and to adopt hisrecommended Order as modified.THEREMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act by withdrawing recognitionfrom the Union; refusing to bargain about itsdetermination to eliminate certain unit work; refus-ing to honor and abide by the collective-bargainingagreementexecuted by its predecessor and theUnion; and making unilateralchangesin the wages,hours, and other terms and conditions of employ-ment of the employees in the appropriate unit, weshallorder that the Respondent cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.We shall further order that Respondent honor andabide by theinstant agreementfor its term which willrequire that it pay, to all the employees who were inthe collective-bargaining unit on June 29, 1973, thevacation payments due them under the agreement.This order shall not authorize or permit abandon-ment of or reduction in benefits in excess of thecontract requirements which Respondent may havegiven employees whom it rehired at the Ashevilleplant on and after July` 10, 1973. Since the contractby its terms has expired upon notice of reopeningfiledby the Union, we shall also order thatRespondent be ordered to bargain, upon request,with the Unions as the exclusive representative of all218 NLgB No, 10the employees in the unit found appropriate hereinand that such bargaining include, but not be limitedto, bargaining over the effectson itsemployee`s of thetermination of any of the Asheville's plant operationswhich had been in effect during the period May 14,1973, to June 29, 1973.As there appears reason to believe that some of theterminated employees could have been offered jobsatRespondent's Asheville operation, we believe aprovision adapted to providing the affected employ-ees with those jobs by a preferential hiring list wouldbe appropriate as a remedy. These employees shouldbe placed on a preferential hiring list based on theirseniority at the Asheville plant as of June 29, 1973.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Pine Valley Division of Ethan Allen, Inc., Asheville,North Carolina, its officers, agents, successors, andassigns,shalltake the action set forth in theAdministrative Law Judge's recommended Order, asherein modified:1.Substitute the following as paragraph 2(c) ofthe recommended Order:"(c)Place the names of any employees in thecollective-bargaining unit on June 29, 1973, whowere not rehired on July 10, 1973, on a preferen-tial hiring list and offer them, as vacancies occur,full and immediate reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, as setforth in the Remedy."2.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent has exceptedto certaincredibility findings made bytheAdministrative Law Judge. It is theBoard's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91Nj,RB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the recordand find no basis for reversing his findings.2For the reasons discussedby theAdministrativeLaw Judge, and underthe circumstances, we will not require reinstatementof the closed operation.Further,since we areorderingRespondentto bargain with the Union andto adopt theexisting collective-b4rgainmg agreement,the wage payments asproposed by the Administrative Law Judge seem unnecessary. TheAdministrativeLaw Judge's relianceonVan'sPacking Plant,211 NLRB692 (1974),appears misplaced.In that case,a total change of operationsfrom a wholesale to a retailfacilitywaseffectuated and, unlike the instantcase, the respondent was not ordered to bargain with the union in thechangedoperation. PINE VALLEY DIVISION OF ETHAN ALLEN, INC.209APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance togive evidence it has been decided that we, PineValley Division of Ethan Allen, Inc., have violatedthe National Labor Relations Act and we have beenordered to post this notice.The National Labor Relations Act gives you, asemployees, certain rights including the rights:To self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protection orTo refrain from any or all such activities.Accordingly we give you these assurances:WE WILL NOT change or eliminate your wages,hours, seniority, vacation benefits, or other termsand conditions of employment established bycollective-bargaining agreement with Upholster-ers' International Union of North America, Local336,AFL-CIO, without the approval of thatUnion; but WE wTLL continue in full force andeffect any wage increase or emolument or otherimproved benefit you have received since July 10,1973.WE WILL continue to recognize that Union asthe exclusive bargaining representative of ouremployees in the following appropriate collective-bargaining unit:All employees of our Asheville, NorthCarolina, plant excluding pallet manufactur-ing employees, clerical employees, superviso-ry workers, foremen, office workers, watch-men and truckdrivers.WE WILL, upon request, bargain collectivelywith the above-named Union with respect to ratesof pay,wages,hours, and other terms andconditions of employment including the effects onour employees of ourelimination of some of theAsheville plant's operations on July 10, 1973, and,if an understanding is reached, we will embodysuch understanding in a signed agreement.WE WILL honor and enforce the provisions ofthe last contract between Hardwood Corporationof America and the,above-named Union from1972 to 1973, including that agreement's seniorityprovisions and its requirement to pay vacationbenefits on July 1, 1973, to employees working atthe Asheville plant in May and June 1973 whowere entitled to vacation pay under the terms ofthat contract.WE WILL place all employees in the collective-bargaining unit on June 29, 1973, who were notrehired on July 10, 1973, on a preferential hiringlist and offer them, as vacancies occur, immediateand full reinstatement to their former jobs or, ifthese jobsno longer exist,tosubstantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges.All of you, our employees, are free to become orremain,or to refrain from becoming or remaining,members of the above-named Union or any otherlabor organization.PINEVALLEY DIVISIONOF ETHAN ALLEN, INC.DECISIONSTATEMENT OF THE CASEJOHN F. CoRBLEY, Administrative Law Judge: A hearingwas held in this case on June 13 and 14, 1974, at Asheville,North Carolina,pursuant to a chargefiled by Upholster-ers' InternationalUnion of North America, Local 336,AFL-CIO (hereinafter sometimes referred to as the Unionor the Charging Party) on August 2, 1973, which wasserved on Respondent on the same date and a complaintand notice of hearing issued by the Regional Director forRegion 11 of the National Labor ` Relations Board onMarch 22, 1974. The complaint, which was amended at thehearing,alleges thatRespondent is the successor toHardwood Corporation of America (hereinafter Hard-wood)that the Union has been, and is now,the exclusivebargaining representative of a unit of employees ofRespondent's plant (which had been operated by Hard-wood) at Asheville, North Carolina, and that Respondenthas violatedSection 8(aX5) and (1) of the National LaborRelations Act, as amended, by refusing to bargain in goodfaith with the Union since on or about June 29, 1973, in aunit of employees at the Asheville plant. More specificallythe complaint alleges that such unlawful refusal to bargainderives from certain acts and the conduct of Respondenton and after that date.On the basis of certain stipulations received intoevidence at the hearing there is no issue that Respondentdid, in fact,engage in most of these acts as alleged in thecomplaint.However, such conduct would not be violativeof the Actif Respondent is not the successor to Hardwood.In its answer to the complaint, Respondent denied that it isthe successor to Hardwood.The principal issue tried at the hearing and to be decidedherein is,therefore,whether or not Respondent is thesuccessor to Hardwood.For reasons which appear herein-after, I conclude that it is. And I further conclude that by 210DECISIONSOF NATIONALLABOR RELATIONS BOARDengaging in certain actions alleged in the complaint it hasviolated Section 8(a)(5) and (1) of the Act.At the hearing the General CounselandRespondentwere represented by counsel. The parties were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence, and to file briefs. The General Counselwaived the right to make a closing argument and, althoughRespondent also waived' the right to make a completeargument at that time, its counsel made a few remarks insupport of its position that the complaint -should bedismissed. Briefs have subsequently been received from theGeneral Counsel and from Respondent and have beenconsidered.Upon the entire record 1 in this case including the briefsand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is now maintaining and has at all timesmaterial herein maintained a plant at Old Fort, NorthCarolina,where it is engaged in the manufacture offurniture.2During the 12 months preceding the issuance of thecomplaint and notice of hearing, which period of time isrepresentative of all times material herein, Respondentmanufactured, sold, and shipped from its North Carolinaplants goods valued in excess-of $50,000 to points directlyoutside the State of North Carolina and during said periodRespondent also purchased from points directly outsidethe State of North Carolina goods valued in excess of$50,000.The complaint alleges, the answer admits, and I find,that Respondent is now, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THELABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer does not deny, and Ifmd,3 that Upholsterers' International Union of NorthAmerica, Local 336, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.RESPONDENT'S HIERARCHYThe complaint alleges, the answer admits, and I find,that Clint Walker (Respondent's president), Nat Ansell (itsboard chairman), and Robert Schneble (its southeastregionalmanager) are, and have been, supervisors withinthe meaning of Section 2(11) of the Act. Since Schneblehad held his position as southeast regional manager for 18months at the time of the hearing, I further conclude thathe was a supervisor within the meaning of the Act for thatperiod.Jed Davidson began work with Respondent in 1972, asan advisor or consultant to Schneble, and was transferredby Schneble to the Asheville plant formerly operated byHardwood (hereinafter the Asheville plant) on or aboutMay 14, 1973, to manage the sawmill operation there.Schneble admitted that, during Davidson's entire employ-ment with Respondent, Davidson had always worked in asupervisory position with Respondent and, at the hearing,itwas stipulated that he was a supervisor of Respondentwithin themeaning of Section 2(11) of the Act. I,accordingly, conclude that at least from May 14, 1973, tothe present Davidson has been a supervisor for Respon-dent within the meaning of Section 2(11) of the Act and itsagent within the meaning of Section 2(13) of the Act.BillGlenn was transferred from Respondent's Old Fortplant to the Asheville plant on or shortly after May 14,1973, and carried out the duties of personnel manager atthat location. Glenn was stipulated to be a supervisor ofRespondent within the meaning of Section 2(11) of the Actand I so find.John Sorton is Respondent's controller and, on May 28,1973, entered into an agreement on behalf of Respondentwith officials of the North Carolina National Bank for thehandling of payroll and withholding arrangements foremployees of the instant Asheville plant. It was stipulatedthat Sorton was and has been a supervisor for Respondentwithin the meaning of Section 2(11) of the Act. I concludefrom the foregoing that at least from May 28, 1973, andthereafter Sorton was an agent of Respondent acting on itsbehalf within the meaning of Section 2(13) of the Act.Fred Vellance had been the plant manager of theAsheville plant while it was operated by Hardwood fromAugust 1972 until the, spring of 1973. Beginning on May14, 1973, until the Asheville plant was temporarily closedon June 29, 1973, Vellance continued, as plant managerreporting to Schneble, Respondent's regional manager.Also during the latter period Vellance was paid byRespondent.While functioning as plant manager andreporting to Schneble during this period, Vellance directedproduction operations of the Asheville plant and itsemployees except for the sawmill and the yard which wererun under the direction of Davidson, and a pallet operationwhich had ceased before that time. Not excluded andtherefore included among the operations 'directed byVellance during this period was rough blank production atthe Asheville plant - an operation which will be describedhereinafter. In carrying out his responsibilities for directingplant operations, I conclude, Vellance exercised consider-able discretion because Schneble was not always physicallypresent at that plant and was only contacted by Vellanceonce every 1 to 3 days in person or by telephone. Thesecontacts concerned such "major" decisions as quality ofthe production, change in design, or quantity changes.In late May or early June 1973 Vellance recalled certainemployees to work at the Asheville plant who had beenpreviously laid off from that plant.1Errors in the record have been hereby noted and corrected.3Any allegation of the complaint not specifically denied shall be deemed2As will appear, Respondent, at least by July 10, 1973, was alsoadmitted as true and shall be so found by the Board, unless the answeroperating certain parts of the plant, formerly run by Hardwood, atmakes certain explanations of the failure to deny which was not doneAsheville,North Carolina, which is the plant primarily involved in theherein.See Sec. 102.20 of the Board'sRules and Regulations andproceeding.Statements of Procedure, Series 8, as amended. PINE VALLEY DIVISION OF ETHAN ALLEN, INC.I conclude on the basis of all the foregoing, that Vellancehad the authority to hire employees and responsibly todirectthem in a manner requiring the exercise ofindependent judgment and that he exercised such authori-ty, in both respects, on behalf of Respondent from May 14,1973, to June 29, 1973, since Respondent through Schnebledirected Vellance and paid Vellance's salary during thisperiod. I further conclude that during the instant periodVellancewas a supervisor for Respondent within themeaning of Section 2(11) of the Act and Respondent'sagent acting on its behalf within the meaning of Section2(13) of the Act .4IV. BACKGROUND AND SEQUENCE OF EVENTSA.The Make-up of an Integrated Case GoodsPlant; the Operations of Respondents Old Fort Plantand the Hardwood Plant in the Spring of 1973For a proper understanding of the case, generally, andRespondent's defense, particularly, it is first necessary toexplain the nature of the manufacturing operations ofHardwood and Respondent.Respondent has been, and Hardwood was, a manufac-turer of wooden furniture. The extent to which they wereso engaged in the spring of 1973 differed, however, as willappear.By that time Hardwood under the direction of Vellancehad become, among other things, an integrated manufac-turerof case goods (completed furniture) for generalcustomers. That is, Hardwood had the capacity of takinglumber through all stages of manufacture to the finishedproduct packed and ready for shipment. More precisely,Hardwood possessed at the Asheville plant facilities whichincluded a sawmill, dry kilns, a small pallet plant, a roughmill, a finish mill (where parts could be shaped), a sandingdepartment, assembly department, a final finishing depart-ment, a packing department, and a shipping department.The rough mill produced so-called rough blanks forHardwood's own use. A rough blank is a piece of woodwhich could be molded, shaped, and tenoned into a givenprofile or furniture part or several parts from the sameboard.Hardwood also produced for sale and also apparently forHardwood's own use so-called dimension parts. A dimen-sion part is a sanded part, such as a chair leg.5Respondent's Old Fort plant, which is located 28 milesaway from the Asheville plant, does not have all theoperations which Hardwood's Asheville plant possessed inthe spring of 1973. The Old Fort plant then and nowmachines furniture parts, assembles them, finishes them,and packs them for shipment. It has never had a rough mill4These findings as to Vellance's status are based primarily upon thecredited testimony of Vellance in this regard and the admissions ofSchneble. Vellance was uncertain as to dates when laid-off employees wererecalled or rehired, hence the dates found above in respect to this action arebased on the more certain testimony of the union president, Lloyd Ellege.My findings as to Vellance's authority over the rough mill operations duringthisperiod are based on Vellance's credible testimony that the onlyproduction operations excluded from tits jurisdiction, as plant manager atsuch time were the sawmill and the yard which were run by Davidson, whohad been transferred by Respondent to the Ashevnlle plant. While Schnebletestified that he sent Davidson to the Asheville plant for the purpose,inter211operation to produce the rough blanks which are the rawmaterial for the machined parts which are assembled tomake up an item of finished furniture.B.Difficulties Experienced by Respondent inObtaining Rough Blanks to be Manufactured intoFurniture PartsSinceRespondent's Old Fort plant did not producerough blanks, Respondent was obliged to obtain thismaterial or rough dimension parts from outside sources inorder to have the wherewithal to manufacture finishedfurniture.A principal source of rough dimension parts in1970wasMorgan Manufacturing Company. In 1970Morgan was purchased by Drexel Manufacturing, acompetitor of Respondent.Respondent's difficulties in obtaining roughdimensionparts from the old Morgan plant after Drexel purchasedthat plant are described in considerable detail in corre-spondence between Respondent and Drexel which wasreceived in evidence at the hearing. Among these was aletterdated June 19, 1972, wherein Respondent's thenpresident,Ansell,was informed by Drexel's president,Shaughnessey, thatMorgan's supply ofdimensions toRespondent's Old Fort plant would be completely phasedout by June 1974. However, it was further shown that bythe fall of 1972 Drexel was not even fulfilling its thenremainingcommitments to Respondent's Old Fort plantfor dimension parts.This necessitated action on the part of Respondent tocast about for other sources of supply of rough dimensionsor of rough blanks from which the rough dimensions couldbe made. In September 1972, Respondent gave sizableorders to Hardwood for rough dimension parts. In Apriland May1973 Respondentalso gaveHardwood orders forfinished dimension parts and in May 1973, as will appear,Respondent began receiving rough blanks as well fromHardwood's Asheville paint.C.The Decline of the Hardwood Plant at AshevilleHardwood was a subsidiary of the Jet -X Corporation.The headquarters of the latter were located in Denver,Colorado.Hardwood at some date not shown by therecordhad taken over the Asheville plant throughsuccession by merger with Williams-Brownell, Inc.The Charging Party was recognized by Hardwood as theexclusive representative of a unit of all employees atHardwood's Asheville plant excluding clerical employees,truckdrivers, foremen, watchmen, and supervisors. Thelatestcollective-bargaining agreement entered into be-tween Hardwood and the Charging Party was effectivefromNovember 1, 1972, to October 31, 1973. Thealga,ofmanaging the rough mill operation(where rough blanks areproduced),Schneble did not say Davidson,in fact, everran that operation,whereasVellance specificallytestified that Davidson did not takeover therough milloperation.Davidson did not testify.Vellance further crediblytestified that the pallet operation had been shut down by May 14, 1973,before Davidsoncame to the Asheville plant.5Vellance washired by Hardwoodto change the Ashevilleplant from adimensionplant to afinished goodsplant. Vellance addedthe finishingfacilityand assemblyline.Pictures of completedfurnituremade byHardwoodare setforth in the brochurefor theauction of it which occurredin June 1973. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDagreementspecified that it was binding on Hardwood andits successorsand assigns.By the spring of 1973 Hardwood's Asheville plantfacilities had become old as was much of the machinerythere.Replacement parts for the machinerywere some-times difficult to obtain and expensive. Vellance, the plantmanager,was told by an official of Jet-X that the Ashevilleplant operated with an overhead rate for cost purposes ofover 200 percent.Hardwood had been experiencing financial difficultiesfor some time before the spring of 1973. At some point theNorth Carolina NationalBank(NCNB) became Hard-wood's creditor and its indebtedness to that bank wassecured by a deed of trust dated May 17, 1972, and asecurity -agreementdated August 18, 1972, covering theland, building, fixtures, furniture, and equipment of theAsheville plant. By January 1973, Hardwood had alsoassigned its accounts receivable to North Carolina Nation-al Bank FinancialServices, Inc., a subsidiary of the NCNBcorporation,6 as security for loans received from NCNBFinancial Services. The amount of these accounts receiva-bledeclinedfrom $520,742.87 in January 1973 to$198,717.98 in April 1973. Hardwood also pledged invento-ries and certainfixed assets as collateral for loans receivedfrom NCNB Financial Services, Inc.By April 1973, Hardwood was in default on its variousloans fromthe Bank and the Bank determined that itwould advance no more funds to Hardwood. Hardwood,therefore, gave over and surrendered the Asheville plantand its equipment to the Bank and the Bank sent two of itsofficials,Arnold Benton and Pete Frendano, to theAsheville plant where, on April 16, they set up offices.Benton told Vellance, the plant manager (who had heldthat position since August 1972), that he was desirous ofselling the Asheville facility while its employeeswere stillworking there in the hope that such a going enterprisewould be more attractive to potential buyers.Vellance then set about contacting possible purchasersfor the plant. Among these was Schneble, Respondent'sregional manager,who indicated an interest in buying theplant on April 19, 1973, and in hiring Vellance. Vellancethereafter told several employees at the Asheville plant ofRespondent's interestin purchasing the plant.Meanwhile, the operations at the plant declined substan-tially and by some time in late April or early May 1973 thepallet operation and some sawmill activities had shutdown. Indeed, Herschel Fogleman, an official of the Bankwho was sent by his employer to the Asheville plant to"watch our collateral," testified that as the result of hisemployer's refusal to advanceanymore funds to Hard-wood, the Asheville plant probably would have gone out ofbusinessand closed by May 1973. This did not happen atthat time, however,at least inpart for the reason thatRespondent stepped into the picture, as will appear.After' Schneble had informed Vellance on April 19, 1973,that Respondent was interested in purchasing the plant,6 The North Carolina National Bank and North Carolina National BankFinancialServices,Inc., are subsidiaries of the North Carolina NationalBank.The North Carolina NationalBank also hasa divisionknown asAutomated CustomServiceswhich ran the payroll at the Asheville plant forHardwood until May 14, 1973, and for Respondent thereafteruntil at leastSchneble and Vellance continued to have conversationsover the telephone. These conversations related to theprogress of production of Hardwood's line and of ordersfrom, other manufacturers then in process at the Ashevilleplant. Schneble and Vellance also discussed the conditionof the equipment at the instant plant and the possibilitythatRespondent might give certain orders to this plant.Between April 27, 1973, and May 14, 1973, Respondentgave this plant orders for blank dimension or finisheddimension parts totaling in value about $90,000.7On May 14, 1973, Schneble informed Vellance thatRespondent'spresident,Ansell,had worked out anarrangement with the North Carolina National Bank andthat Respondent was going to take over operations of theAsheville plant as of that date.D.Dealings between Respondent and the NorthCarolina National Bank, Auction of the Plant andEquipment; Operations of the Asheville PlantBetweenMay 14, 1973, and June 29, 1973On May 14, 1973, Respondent through Schneble beganto supervise the operations of the Asheville plant. Incarrying out this responsibility Schneble continued toemploy the plant manager, Vellance, and the plantsuperintendent,Marc Frampton, and Schneble directedboth.Pursuant to Schneble's instructions a notice dictated bySchneble was posted on bulletin boards of the Ashevilleplant and announced Respondent'spresenceat the plant.More specifically this notice,whichwas printed onHardwood stationery, signed by Schneble, and addressed"To All Personnel," stated,inter alia:As of this date I am proud to announce you are 100percent affiliated and owned by ETHAN ALLEN. Youno longer need to be concerned about your future orthe future of the Company.Schneble credibly explained in his testimony at thehearing that at the time this notice was put up Schneblethought that all negotiations for Respondent to obtain theplant from the Bank had been finalized except transfer ofthe title to Respondent. He further stated that, since theBank was one of the largest banks in North Carolina, heforesaw no problem with obtaining that title. The next day,May 15, 1973, he learned that his appreciation of thesituationwas in error. For on that date an involuntarybankruptcy petition against Hardwood was filed by stillother creditors of Hardwood. This petition among otherthings charged that certain assets of Hardwood had beenimproperly assigned to Hardwood's parent, Jet X, andthen transferred to the Bank at a time when the claims ofthese other creditors were in existence. In view of thispetition, Schneble further explained, the courts would notallow the Bank to transfer title to Respondent.,June 29, 1973.Each of these various companies will sometimes be referredto hereinafter as the Bank.7These orders use the term blank dimension or finished dimensionexcept for one order datedApril 27,1973. But the latter includes some ofthe same items by description and number as the finished dimension orderlofMay 4, 1973. PINE VALLEY DIVISION OF ETHAN ALLEN, INC.Respondent nonetheless continued to operate the Ashe-villeplant on and after May 15, 1973, under thesupervision of Schneble. To accomplish this Schneblecontinued to direct the work of Vellance and Framptonand it transferred Davidson, who took over the plant'ssawmill operation.Respondentalso sentitspersonnelmanager,Glenn, to the Asheville plant in May 1973.Schneble informed Vellance at this time that, althoughRespondent had not purchased the Asheville plant asSchneble had previously informed the plant employees,Respondent had instead entered intoa "lease agreement"for that plant. But no furthernotice wasposted to theemployees telling them of this.The "lease agreement" spoken of by Schneble was,apparently, an oral one between the Bank and Respondent.This agreementwas not memorializedinawrittenagreementuntil June 18, 1973.8 The latter document whichrefers to Respondent's presencein the Asheville plant as "itlease and/or the use and occupancy" of the Asheville plantprovided Respondent with a temporary tenancy and was aconditionalagreementby Respondent to buy the plant andequipment - the principal condition for the sale being thecapability of the Bank to convey clear title to said plantand equipment. This capability would depend in largemeasure upon the outcome of auctions of the plant andequipment which were held in June 1973.More specifically this agreement recited,inter alia,(a) That the Bank was a creditor of Hardwood, thatHardwood's indebtedness was secured by a deed oftrust dated May 17, 1972, and a security agreementdated August 18, 1972, whereunder Hardwood hadprovided the land, buildings, fixtures, furniture, andequipment of the Asheville plant as collateral for theindebtedness.(b) That Hardwood was in default of these agree-ments andhad accordingly surrendered the premises ofthe plant to the Bank.(c) That Respondent was desirous of purchasing theplant and equipment and of operating the plant.(d)That the value of the collateral would beenhanced by the continued operation of the plant andwould redound to the benefit of Hardwood and all theparties.(e) That Hardwood had consented to and urged theBank to permit Respondent to enter into jointpossessionof the plant and to permit Respondent tooperate the plant 'and to continue to employ the skilledlabor force.(f)That the Bank had consented to allow Respon-dent to enter into joint possession of the plant with theBank.(g) That all of the foregoing had been agreed to on orabout May 12, 1973.(h)That on May 14, 1973, the Bank did permitRespondent to enter into joint possession of thepremiseswith the Bank.(i)That on May 15, 1973, an involuntary petitionunder the Bankruptcy Act was filed against Hardwood8This agreement specifically recites that one of the premises for itsconsummation was the desire of the parties to formahze their understand-213in the United States District Court for the WesternDistrict of North Carolina.(j)That it was the intention of Respondent and theBank to formalize their understandings.(k) That the agreement was entered into in consider-ationof thepremisesand the mutual covenantscontained in the instant written agreement of June 18,1973.(1)That it was the intention of the Bank andRespondent for the Bank to convey and Respondent topurchase all the land, buildings, equipment, etc., of theAsheville plant- but that since foreclosure proceed-ings and auctionsalesmustfirst be consummated, theparties could not predict whether Respondent or theBank would be the successful bidder in such sales.(m) That the Bank agreed to use its best efforts tocause foreclosure proceedings in regard to the land andequipment to be consummated but that if Respondentdid not acquire title to the land and buildings on orbeforeMay 15, 1974, liquidated damages in favor ofRespondent were set at $ 100,000.(n) That the Bank agreed to defend at the Bank'sexpense the right of Respondent and the Bank to holdthe property jointly until the foreclosure proceedingswere consummated but that should an injunction issue,the Bank would not be liable to Respondent unlessRespondent was prohibited from operating the plantfor a period of morethan 5working days in which casethe liquidated damages were set at $100,000.(o) That, if the Bank became the successful bidderfor land and buildings and equipment and machinery,the Bank agreed to convey the land and buildings toRespondent for the purchase price of $400,000 and theequipment for the purchase price of $300,000 - 10percent of such total purchase price (i.e. 10 percent of$700,000) to be paid within 48 hours of the conclusionof the auctions and the balance upon closing (the 10percent to be returned however, if no conveyance wasmade).(p) That the conveyance of title by the Bank of theland and buildings to Respondent would be subject,inter alia,to zoning regulations, to all acts of Respon-dent afterMay 14, 1973, and to assessments to beadjusted as of the same date.(q) That if the Bank became the successful bidder forthe equipment at public auction, said equipment wouldbe conveyed on an "as is" basis with no deduction fordefects but with warranty of title.(r)That no inventory of niechandise or supplies,which would be used or consumed or, applied toinventory, was included in the sale.(s)That during the term of Respondent'sleaseand/or the use and occupancy of the plant, Respon-dent agreed to pay interest at the Bank's prime rate onthe $700,000 purchase price from May 14, 1973 - thefirstpayment to be made upon the signing of theagreement, thereafter on the first of each month (theinterest was tantamount to rent).mgs which had been reached beginning on May 12, 1973. 214DECISIONSOF NATIONALLABOR RELATIONS BOARD(t) That Respondent further agreed to pay during theterm of such "lease and/or use and occupancy of theplant"alltaxes,sewer rents, water charges, fuelrequirements,utilities,insurance, and all expensesnecessary to keep land, buildings, and equipment freefrom claims arising from Respondent's useafterMay14, 1973, until termination of the "lease and/or use andoccupancy of the premises" by Respondent and allupkeep expenses with certain limitations.(u) That Respondent agreed to indemnify the Bankagainst claimsfor personal injuries arising from use ofthe premises on and after May 14, 1973, up to thetermination of the "lease,etc.," and to indemnify theBank againstthe claims of any brokers.(v)That Respondent agreed to cooperate fully inconnectionwith the Banks efforts to cause theforeclosure to occur as expeditiously as possible andwould permit the auctioneers to show the property toprospective bidders during normal business hours.(w) That Respondent would not obstruct the auctionnor would it operate on the day of the auction or theday preceding it and that Respondent would do thesame in connection with the auction of the inventoryscheduled to be sold on June 14, 1973.(x)That any controversy arising out of the agree-ment would be settled through a certain arbitrationprocess.(y) That the agreement was not assignable by theRespondent without the consent of the Bank and thatthe agreement was effective as of May 30, 1973 (eventhough several of its provisions became operative onand after May 14, 1973).9Respondent did in fact make the 10 percent downpayment ($70,000) and it paid the interest as agreed fromMay 14, 1973, until about July 13, 1973, when it ultimatelypurchased the plant.Respondent also paid for 'fireinsurance and workmen's compensation during the leaseperiod, the payments being made at the time that the saleof the plant to Respondent was completed on July 13,1973. Respondent also then assumed the balance of 1973real and personal property taxes for the Asheville plant aswell as electric,water, fuel, and utility charges for the plantaccruingon and after May 14, 1973.Another memorandum of understanding was enteredinto onMay 28, 1973, between Sorton for Respondent andcertainBank officials, including Fogleman, whereunder itwas understood that all employees would continue asemployees of Hardwood until such time as an agreementwas reached between Respondent and NCNB FinancialServices,Inc., that the Bank would remit Federal With-holding and "F.I.C.A." (apparently social security tax)payments to the Federal Depository as long as the9Parenthetical comments mine.1oA further agreement was entered into between Respondent andNCNB Financial Services,Inc., on June 19, 1973, whereunder Respondent'sresponsibility for wages and advances on wages of plant employees duringRespondent's occupancy was affirmed and it was also agreed that if theBank declined to offer a bulk bid at the auction of the plant and machinerythenRespondent could do so and, if successful, the puce paid byRespondent would be credited against the aforementioned agreed-uponpurchase price of $700,000 for the land,building, equipment, andmachinery.personnel were employees of Hardwood and that the Bankwould file all payroll returns (including final returns) for aslong as the employees remained on the Hardwood payroll.The agreement further provided that the Bank would billRespondent for all payroll amounts and payroll taxesremitted for work performed from May 14, 1973, on andthat the Bank would bill Respondent for payroll servicingfrom May 14, 197310The arrangements pursuant to the instant May 28, 1973,agreementwere in fact carried out and Respondentreimbursed the Bank for the Asheville plant payroll,payroll taxes, and payroll servicing until the plant shutdown on June 29, 1973. Respondent, however, received arebate from the Bank for a certain portion of the plantpayroll attributed to work necessary to finish certainfurniture'or dimension parts being manufactured for otherfurniture companies (e.g., Burris and Broyhill). This workwas completed on 'or about May 25, 1973. The amountRespondent received for this work was $6,164.60 or anamount equal to about two-thirds the payroll for 1 weekduring the period May 14, 1973, to June 29, 1973.11Respondent also paid the salary of Plant ManagerVellance and Hardwood's plant superintendent,MarcFrampton, after May 14, 1973, until the plant shut downon June 29, 1973.From May 14, 1973, to June 29, 1973, when the Ashevilleplant was shut down, most of the sections of the plantcontinued in operation with the exception of: the palletsection which had shut down before May 14, 1973; thefinal finishing department which closed during the latterportion of this period; and the assembly sections, whichclosed down after the Burris and Broyhill orders werefilled.The shipping department continued to ship itemsmade for Respondent to Respondent's Old Fort plant andwas engaged in arranging the finished furniture invento-ry-apparently of Hardwood's own furniture line-for theBank so that it could be sold by the Bank at retail12 or inthe auction.All employees remained employed during this period,however, being shifted, as needed, from one operation toanother. Indeed, those employees laid off from the sawmillin April 1973 who desired recall were in fact recalled in lateMay or early June 1973. During the period May 14, 1973,to June 29, 1973, the employees were engaged only inperforming work for Respondent, with the exception ofcompleting the Burris and Broyhill orders and furniturearranging for the Bank, as previously noted. The workbeing performed for Respondent included the manufactur-ing,machining, sanding, finishing, packing, and shipping,variously, of rough blanks, rough dimension parts, andfinished dimension parts.13On June 14, 1973, an auction was held for the lumberand furniture inventory at the Asheville plant. Excluded11This "2/3" figure is based on the averageof the weekly payrollamountspaid by Respondent for the period May 14 to June 29, 1973.12The Bank operateda small retail sales operation on the premises oftheAsheville plant afterthe Bank took possessionof the plant andHardwood's inventory in April 1973.13 1 make these findingsprimarily onthe basisof thecredible testimonyof Vellance inrespect to the sections of the plant which were in operationduring this period and the work in which they were engaged.To the extentthatSchneble's testimonyin this regard disagreeswith that of Vellance, IcreditVellancein view of the latter'smore immediate knowledge and PINE VALLEY DIVISION OF ETHAN ALLEN, INC.from this auction was certain lumber which Respondentrequired for its own operations. The Bank which hadobtained title to this excluded lumber billed Respondentfor it on July 2, 1973. This bill, which Respondent paid bycheck dated July 4, 1973, was in the amount of $55,000.The, lumber had been stored in the kilns and dry shed ofthe Asheville plant. Respondent also purchased $14,738.50worth of lumber originally gold to another bidder at theauction.Respondent did not purchase any of the otheritems advertised in the brochure for this auction.The Asheville plant was shut down for 2 days on June 18and 19, 1973, for an auction of plant equipment andmachinery. There were apparently numerous bidders forthisequipment and machinery. However, the Bankeventually succeeded in obtaining title to all of it on thebasis of a bulk bid and resold it to Respondent consistentwith the agreement between Respondent and the Bank,dated June 18, 1973, and the rider to that agreement, datedJune 19, 1973. The value of the equipment was $394,987.50.Of this equipment the Respondent retained $226,034 worthat the Asheville plant and transferred $70,520 worth to itsPine Valley (Old Fort) plant. The remainder, or $98,433.50worth, was turned over by Respondent to individuals whohad bid on it at the auction, apparently by resale to suchbidders on the basis of their bids at the auction. In anyevent, this last group of equipment was not retained byRespondent for use either at Old Fort or at the Ashevilleplant.The equipment which was not retained at theAsheville plant was moved during the period June 29, 1973,to July 10, 1973. The reason for the delay in the dispositionof the equipment after the auction was that the auctioncould not be fmalized until the period for so-called upsetbids had expired on July 6, 1973.After the actual auction on June 19, 1973, however, theAsheville plant reopened and continued operating untilJune 29, 1973, when it shut down. On the latter dateSchneble called the Asheville plant employees together andread a prepared speech to them. Among other things, hetold them that Respondent would not pay the employeesvacation pay, about which more will be said hereinafter.He also told them that the Bank was in the process ofdrawing up a deed to the plant for presentation toRespondent after which Respondent would assume owner-ship.He assured the employees that Respondent would doitsbest to "take this bankrupt company and make it asuccessful operation.Finally, he told the employees theplant would be closed the following week, that Respondentwould take employment applications on July 6, 1973, andreopen the plant on July 10, 1973.The plant was closed from June 29 to July 10, 1973, asSchneble had advised.control of the activities of the Asheville plant. Further, Vellance's testimonyis supported and supplemented by the following,on which I also rely:(a) The undisputedfactthat Respondent's unfilled orders placed inSeptember 1972 were completed during this period.(b) The fact that, although some $4,680.75 worth of work remainedfrom the 1972 orders as of April 27, 1972, and some $90,000 in orderswere placed by Respondent with the Asheville plant between April 27,1973, and May 14, 1973, the Bank only billed Respondent for$25,478.72 for workin processas of May 14, 1973-leaving a balanceof almost $70,000 worth of orders to be completed after May 14, 1973,which included both rough and finished dimension parts.215E.Dealings Between Respondent and the ChargingParty During the Period May 14, 1973, to June 29,1973; Respondent's DealingsWith the IndividualEmployeesWhen Respondent began operating the Asheville planton May 14, 1973, under the direction of Schneble, it wasaware that this plant's employees were represented by theUnion. Thus, on May 14, 1973, Schneble discussed theUnion with Vellance and asked Vellance's opinion of it.Vellancedescribed theUnion in favorable terms toSchneble.It does not appear from this discussion or any other thatSchneble ever advised Vellance not to deal with the Unionthereafter. It was rather shown that during the period May14, 1973, until June 29, 1973, Respondent honored theUnion's contract with Hardwood covering the Ashevilleplant and recognized and dealt with the Union pursuant tothiscontract largely through Vellance, whom I havealready found to be Respondent'sagentacting on itsbehalf at suchtime.Thus, sometimeafterMay 14, 1973,the union president, Ellege, spoke to Vellance about thesawmill employees who had been laid off prior to May 14,1973.Ellege informed Vellance that under the Union'scontract these employees were entitled to obtain their jobsback, because of their seniority. Vellance agreed to placethese employees in other jobs at the plant and those whodesired to return were so placed in late May or early June1973.Ellege also approached Vellance on June 18, 1973, aboutthe paid vacations of the employees and Vellance toldEllege that the vacations would be handled in accordancewith the Union's contract.Inmid-June 1973, Ellege, as union president, wasprovided from the office at the Asheville plant with a copyof the employees' vacation list stating how many daysvarious named employees would receive for vacations andnoting that certain other employees would receive none.(However, still later, on June 29, 1973, as already found,Schneble told the plant employees that they would notreceive vacation pay.)Ellege,as union president, was also provided with theseniority list of the plant employees for the month of June1973. This continued the practice which had been followedby Hardwood on a monthly basis prior thereto. Byreceiving this list each month Ellege was able to know whatemployees were working in the plant and was in a positionto insure compliance with the seniority provisions of thecontract.The Union was also consulted on matters of employeediscipline during this period. Thus, on June 12, 1973, aTheseorders were givenby Respondent to the Asheville plant afterVellance discussed with Schneblethe possibilityof suchorders fromRespondent to keepthe plant busy. On May 8, 1973,Respondent sent alettertoVellance,receivedon May 10, giving Vellance specificinstructions regarding completionof theordersplaced up tothat time.(c) The further fact thatthe Bank billed Respondentfor $58,897.21worth of lumber placed in process during theperiod May 14, 1973, toJune13, 1973. (It is noted that no inventoryor supplies,such as lumber,were included in the conditional sales agreement executed betweenRespondentand theBank on June18, 1973, effectiveMay 14, 1973.) 216DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting was held to consider the continued employmentstatus of employee David Rice who had been charged withexcessive absenteeism. Present at this meeting were,interalia,Rice,Ellege (who, as union president, representedRice), and Plant Superintendent Marc Frampton. As theresult of this meeting Frampton sent a memorandum to thepersonneldepartment, dated June 12, 1973, notifying themthat Rice was being given another chance.14Further, consistent with a prior oral agreement betweenthe Union and Hardwood, the Union was given a copy of a"correctionnotice"datedMay 29, 1973, issued toemployee Edward Livesay who was charged with bringingalcoholic beverages on the plant property. Livesay wasordered sent home for the day and warned that termina-tion would result from one more offense. Ellege, as unionpresident, represented Livesay in this matter. The correc-tion notice was signed by a supervisor and was witnessedby Frampton.Hardwood had permitted the Union to maintain anoffice at the Asheville plant since February 1972. Itcontinued to do so while the plant was operated byRespondent during the period May 14, 1973, to June 29,1973. Also during the latter period Ellege was permitted toconduct unionbusinesson company time without going'offthe timeclock. On some such occasions he met with AlbertCrawley, a representative of the Charging Party's Interna-tionalUnion. During this same period Crawley was notprohibited by Respondent from entering and leaving theworking areas of the plant.The economic terms of the union contract with Hard-wood for the Asheville plant were also followed byRespondent during the period May 14, 1973, to June 29,1973. That is, the same working conditions, pay rates, jobclassifications, and fringe benefits in effect before Hard-wood went out of business remained in effect not onlyfrom April 16, 1973,-to, May 14, 1973, while the Bank'srepresentatives were on the premises, but also during theperiodMay 14, 1973, to June 29, 1973 while Respondentoperated the plant.Also certain employees were granted 10-cent pay raisesdue under the contract in June 1973, after Ellege hadnotified the office at, the Asheville plant that these raiseswere then due.The contract likewise specified that Hardwood (or itssuccessorsand assigns) pay a sum of money equal to 4.2percent of the total gross monthly earnings of theemployees to the Charging Party's International Union'sHealth and Welfare Fund. A payment to this fund wasmade by Respondent by check ' dated July 13, 1973(apparently based on the June payroll). Claims occurringwithin the period May and June 1973 were also paid by thefund.Also during the period Respondent operated the Ashe-villeplant inMay and June 1973, union dues werewithheld from the paychecks of all employees who hadsubmitted checkoff designations. These dues were remittedto the Union at leastas late asJune 23, 1973, although suchpayments were discontinued as of June 29, 1973. Thecontract between Hardwood and the Union provided forsuch a dues-checkoff arrangement with payment to bemade to the Union each month.A week before the plant closed on June 29, 1973,Respondent made up pay shortages to two employees, Riceand Wood. Each, respectively, received the difference duehim on one of Respondent's checks.F.Respondent'sRefusalTo Bargqin,With theUnion;Other Events on or Subsequent to June 29,1973The statement in Schneble's speech on June 29, 1973,that the employees were not going to be paid for theirvacations pursuant to the union contract was the firstinkling the Union received that Respondent was no longergoing to follow that contract.After Schneble's speech on that date Ellege, the Union'spresident,followed Schneble to the plant office andreminded the latter that Respondent had an obligation tofollow the contract with the Union. Schneble did not agreebut rather suggested to Ellege that Ellege take the matterup with Ellege's attorney: Ellege then asked Schneble if theUnion should move its office out of the plant. Schnebleanswered, "If I was you, I would."The employees did not, in fact, receive their vacation payon June 29, 1973.Itwas stipulated that Ellege's request to Schneble onJune 29, 1973, to honor the union contiact was, in effect, arequest for Respondent to recognize the Union, and thatSchneble declined to do so. I so find.The Asheville plant remained closed from June 29, 1973,to July 10, 1973. Applications for subsequent employmentfrom individuals who had been employed at the Ashevilleplant as well as other individuals were accepted byFrampton and Respondent's personnel manager, Glenn,on July 6, 7, and 9. Glenn consulted with Vellance inevaluating some of these applicants.Only those individuals who applied for employment atthistimewere considered for employment when theAsheville plant was reopened by Respondent on July 10,1973. Fifty-four employees were hired by Respondent onthat date. All of these 54 had previously been employedbefore June 29, 1973, and they represented 100 percent ofthe work force at the reopened plant. Subsequently, ninemore former plant employees were employed by Respon-dent at the Asheville plant. This means that Respondenthas now rehired at that plant 63 employees out the totalemployee complement of 104 which existed at the plant onJune 29, 1973. Respondent has not rehired the remainderof that complement.The terms and conditions of employment of theemployees at the Asheville plant on and after July 10, 1973,were different from those which had prevailed at the planton June 29, 1973.14Under the union contract with Hardwood,the plant superintendentinstance. Frampton was still employed by Respondent at the time of thewas specifically authorized as a management agent. Since Frampton at thehearing.time was being paid by Respondent and worked under the direction ofThe written contract further provides for union representation in theSchneble,I conclude that Frampton was an agent of Respondent acting inprocessing of grievances,such as grievances over disciplinary actions anditsbehalf within the meaning of Sec. 2(13) of the Act, at least in thisdischarges. PINE VALLEYDIVISIONOF ETHAN ALLEN, INC.217Also when the Asheville plant reopened on July 10, 1973,Respondent did not engage in pallet manufacturing nordid it reactivate the plant'smachine room, sandingdepartment, assembly department, finishing department,packing department, or shipping department. In theabsence of any showing to the contrary and in view of thecredible testimony of Schneble that Respondent's roughmill and kiln operations are now carried out at theAsheville plant and the furniture manufacturing operationsare carried out at the old Fort plant (as they had previouslybeen), I conclude that the aforementioned departments oractivities formerly operated at the Asheville plant continueto be closed. Schneble further credibly testified, and I find,thatRespondent now uses only about one-third of theAsheville plant floor space.The Bank acquired title to the Asheville plant on July 9,1973, and deeded it to Respondent on July 12, 1973.Respondent also sold the equipment for the Asheville planttoRespondent on July 13, 1973. As previously notedRespondent gave the Bank its initial 10-percent deposit($70,000) on the entire transaction on June 29, 1973. Theremainder ($630,000) of the sales price was paid byRespondent to the Bank on July 12, 1973. All other dollarobligations, due to the Bank from Respondentpursuant totheir June 18, 1973,lease/conditional sales agreement andwhich had not already been satisfied, were paid byRespondent to the Bank between July 13, 1973, and July18, 1973. As previously noted Respondent did not retain allof the Asheville equipment. Out of this equipment, valuedat $394,987.50, Respondent kept $226,034 worth for use atthe Asheville plant, transferred $70,720 worth to the PineValley (Old Fort) plant, and turned over the remainder, or$98,433.50 worth, to individual bidders from the auction ofJune 19, 1973.On July 27, 1973, the Union's attorney,Elmore, againdemanded that Respondent recognize the Union at theAsheville plant.In a letterto Elmore, dated July 30, 1973,Schneble denied this request claiming that Respondent hadnot purchased the Hardwood Corporation but had merelyobtained Hardwood's assets through a bankruptcy pro-ceeding. Schneble further stated in this letter that Respon-dent was not operating the plant with the same employeecomplement and that it did not plan to operate the plant asithad been operated in the past. Schneble added thatRespondent questioned the majority status of the Unionbut offered to go to a Labor Board election if the Unionsought one.On August 27, 1973, Crawley, the Union's Internationalrepresentative, sent a letter to Respondent "to advise thecompany, as the successor to the Hardwood Corp." of theUnion's intention to reopen the 1972-73 agreementbetweenHardwood and Union which by its terms expiredon October 31, 1973. This request was declined bySchneble in a letter senttoCrawley'sattention onSeptember 10, 1973. In this letter Schneble also statedRespondent did not intend to be bound by the instantcontract.On September 4, 1973, a notice was published at theAsheville plant over the signature of Glenn, Respondent'spersonnelmanager, stating that Respondent would behiring more employees over the succeeding months.Ellege, who was not rehired by Respondent, received atsometime, not shown by the record, certain forms mailedin one of Respondent envelopes. These forms showingEllege's 1973 earnings were to be used in filing his incometax return.G.Respondent's Contentions; Concluding FindingsAs noted at the outset of this Decision, the principalquestion to be decided here is whether or not Respondentis the successor to Hardwood. If this question be answeredin the affirmative, it follows that the obligation ofHardwood to bargain with the Union has devolved uponRespondent 15The answer to this question turns on the determinationwhether or not the employing enterprise has remained thesame after Respondent's takeover as it was when Hard-wood was operating the Asheville plant. This determina-tion, the Board has held, proceeds from the examination ofsome seven criteria, which are: (1) whether there has beena substantial continuity of the same business operations;(2)whether the- new employeruses the sameplant; (3)whether he has the same or substantially the same workforce; (4) whether the same jobs exist under the sameworking conditions; (5) whether Respondent employs thesame supervisors; (6) whether he uses the same machinery,equipment, and methods of production; and (7) whether hemanufactures the same product or offers the sameservices.ls I find no indication in the Board decisions,however, that the foregoing list is intended to be exhaus-tive, hence, I will also consider yet another factor, as willappear.Before proceeding to analyze these criteria I will firstpass upon Respondent's contentions.Respondent in its brief does not analyze the situationexisting at the 'plant during the' period May 14 to June 29,1973. It merely characterizes this period, in passing, asbeing a time in which it was the caretaker of the Ashevilleplant. Having thus essentially ignored this period,Respon-dent contends that the examination of the instant sevencriteria should begin with the situation existing when theplant reopened on July 10, 1973. It then argues that it hasonly operated the sawmill and rough mill at the Ashevilleplant since the latter date; that these operations are a merefraction of work formerly performed there by Hardwood;that these fractional operations have become integratedwith its Old Fort plant; that both plants are directed fromOld Fort; that there is interchange between the two plants;and that employees may be hired at either plant to work atboth. From these facts, Respondent concludes that it is notthe successor to Hardwood and that the Hardwood unithas become submerged in a two-plant unit.It says, in sum,that it has taken over the Asheville rough mill and sawmillto insure against shortages of rough blanks and hascombined that sawmill and rough mill with its Old Fortplant so that the two plants together now make up acomplete furniture manufacturing operation, in which the15 See, e.g.,J-P Mfg— Inc., Successor to Traverse City Manufactunn& Inc.,194 NLRB 965, 968 (1972).16 I'l 218DECISIONSOF NATIONALLABOR RELATIONS BOARDAsheville operation has lost any separate identity it mayonce have had.Ifmd no merit in these contentions because they restultimately on the incorrect view that the criteria forsuccessorshipmust be considered in the light of eventsbeginning on July 10, 1973.The complaint rather alleges that Respondent becamethe successor to Hardwood on May 14, 1973. Theexamination of the criteria must therefore consider whathappened on and after that date. Further, Respondent wasnot, as it contends, a mere caretaker of the premises duringthe period May 14 to, June 29, 1973. It rather leased theplant during this period and it directed and paid plantsupervision.Italsomanufactured rough blank anddimension parts for its own use there and it paid thesalaries of plant employees. While an agreement was madebetween Respondent and the Bank to treat these plantemployees as employees of Hardwood and the Bankprocessed employee-paychecks and tax withholding duringthis period, these matters pale to insignificance in the glareof the further facts that it was Respondent who furnishedthe money for the payroll and withholding and also paidthe Bank for processing the payroll.17I shall, accordingly, consider the successorship criteriaon the basis of the events of May 14, 1973, and thereafter.1.Substantial continuity of the same businessoperationsAt the time Respondent took over the plant on May 14,the plant was performing all work in which it had beenengaged atthe time Hardwood was in operation except forpallet manufacture which had ceased some 3 weeks before- apparently during the interregnum from April 16,,1973,toMay 14, 1973, while the Bank had taken over the plant.The other Hardwood operations had continued during thisinterregnumperiod, however, except for a cutback in thesawmill activities.As previously noted, the laid-off sawmillemployees who desired to return to work were recalled inlateMay or early June 1973.18Hence the Asheville plant, during the period May 14,1973, to June 29, 1973, was engaged, like Hardwood, in themanufacture of finished furniture for the first 10 days.Further, for the entire period, it also engaged, as hadHardwood, in the manufacture of finished dimensionparts, rough dimension parts, and rough blanks, and insawmill operations. Only Hardwood's pallet constructionhad been discontinued.While Respondent vigorously contended at the hearingthat the work of finishing furniture for the first 10 days ofthis period was not for its own account (unlike the finishedand rough dimension parts and the rough blanks) but wasinstead carried on to satisfy prior orders for Broyhill andBums and although Respondent further points out that the17With thesingleexception that Respondent received a rebate equal toabout two-thirds of a week's payroll for completing furniture and partsordered by Broyhill and Burris.is I mustconclude that the sawmill operations were not completely shutdown during the period May 14, 1973, to June 29, 1973, because Schneblesent Davidsonfrom the Old Fort plant on the former date to be in charge oftheseoperations.Also, Vellance credibly testified that Davidson ran theyard andsawmill.Further the sawmill was clearly operating after the plantreopened in July 1973, as employee Rice credibly testified.Bank rebated Respondent for this work, the fact 'remainsthatRespondent directed the completion- of these orders.But even if Respondent had not done so, it is not necessaryto fmd that Respondent engaged in all the activities ofHardwood to meet with this criterion.19 And there is noquestion that the making of rough blanks, rough dimensionparts, and finished dimension parts, and the operation of asawmill are all aspects of the furniture making process.On the basis of the foregoing I find that the facts heresubstantially satisfy the first criterion.-2.Use of the plantDuring the period May 14, 1973, to June 29, 1973,Respondent used the same Asheville, plant formerlyoperated by Hardwood.I therefore conclude that the second criterion is satisfied.3.The same or substantially the same work forceVellance credibly testified, and I find, that no majorchange in the work force occurred during the period May14, 1973, to June 29, 1973. The only change shown, was therecall of certain sawmill employees, who had previouslybeen laid off during the period April 16, 1973, to May 14,1973, while the Bank was in charge of the plant. The onlyother change during this latter period was, as noted, thediscontinuance of the pallet-making venture.Hence, I conclude that the work force during the periodMay 14, 1973, to June 29, 1973, was substantially the sameas it had been when the Bank took over'from Hardwoodon April 16, 1973.'4.Existence of the same jobs under the sameworking conditionsAs Vellance credibly testified, basically the same "jobs"existed at the plant during the period -May 14, 1973, to atleast June 19, 1973, as had existed under Hardwood. Alsoduring the instant period, as I have already found, thesame working conditions, wage rates, fringe benefits, andjob classifications were in effect at the Asheville plant ashad existed prior to April 16, 1973.Accordingly, I conclude that this criterion is satisfied.5.Whether Respondent employed the samesupervisorsThe only changes in the supervision of the Ashevilleplant from what it had been previously were the additionsof Jed Davidson who came from Respondent's Old Fortplant to manage the Asheville plant sawmill on May 14,1973, and Bill Glenn, Respondent's personnelmanager,who came shortly thereafter. Hardwoods president, EliGussen, departed on May 18, 1973. Other than theIn addition to the yard andsawmill,the sawmill operation also includes akiln.19J P Mfg., Inc., supraat 968,and cases cited therein.In any eventVellance credibly testified that the furnituremanufacturing operationduring his tenure (which tenure beganin August 1972) was a "small pilot"operationand that Hardwood ran out of moneybefore it had made the fulltransition to an integratedmanufacturer of finishedfurniture from its statusas a dimension manufacturer which it had been when Vellance came to theplant. PINE VALLEYDIVISIONOF ETHAN ALLEN, INC.foregoing,Vellance credibly testified he could recall nochange in supervision and none was otherwise shown.1[conclude that this criterion is substantially satisfied bythe evidence.6.Use of the same equipment, machinery, andmethods of productionWhen Respondent took over the Asheville plant on May14, 1973, it thereafter utilized essentially all that plant'sfacilities excluding the pallet-making capacity. That is, asheretofore described, Respondent ran, or supervised therunning of, the Asheville plant's sawmill, kiln, rough mill,finishmill, its final finishing section, and its assembly,packing, and shipping activities during all of, or part of, theperiod May 14, 1973, to June 29, 1973.There is no showing that any of the equipment for any ofthese activities was moved from the plant until after July 6,1973, the approximate deadline for the auction upset bids,whereas Schneble admitted that the equipment was movedfrom the plant during the period June 29, 1973, and July10, 1973.Hence, I conclude that no equipment was moved fromthe plant before that time.Ifurther conclude that this criterion is substantiallysatisfied by the evidence.7.Whether the same product manufactured byHardwood or services offered by it were continuedby RespondentAs I have already found, from May 14, 1973, until May23, 1973, Respondent supervised the completion of finishedfurniture ordered from Hardwood by Burris and Broyhill.At all times until the last few days before June 29, 1973,Respondent continued to produce at the Asheville plantrough blanks, rough dimension parts, and finished dimen-sion parts, which had also been manufactured by Hard-wood and all of which would be utilized in what ultimatelywould become furniture. There is no showing thatRespondent has ever manufactured any new or differentproducts at the Asheville plant.11find that this criterion, too, is substantially satisfied bythe evidence.As I previously mentioned, I will consider an additionalfactor in arriving at the answer to the question whetherRespondent is the successor to Hardwood. This additionalfactor is Respondent's conduct vis-a-vis the Union andHardwood's union contract after Respondent took over theplant on May 14, 1973.My reason for considering this factor is as follows. WhileBoard precedents require the examination of the foregoingseven criteria to determine whether successorship hasoccurred - and, consequently, whether the predecessor'sbargaining obligation has now devolved upon the succes-sor- it seems to me that any actual conduct of theapparent successor showing its assumption of that obliga-tion is yet stronger evidence of successorship. Indeed, suchan assumption suggests that the successor has, in effect,conceded that it has that obligation.70 See,e g., Huttig Sash and Door Company,173 NLRB 770 (1968),LloydA Fry Roofing Co, Inc.,176 NLRB1025(1969), 192 NLRB 791 (1971). Cf.219As previously set forth in detail, Respondent did, by itsactions, assume Hardwood's contract and did bargain withthe Union during the period May 14, 1973, to June 29,1973. I, accordingly, conclude that by these actionsRespondent conceded its obligation to bargain with theUnion as the successor to Hardwood.On the basis of all the foregoing, I conclude thatRespondent is the successor to Hardwood.20In making this finding I have concentrated on the eventsoccurring betweenMay 14, 1973, and June 29, 1973,because I am satisfied that the successorship took placewithin this period. To the extent that the facts bearing onthe successorship criteria may have changed on and afterJuly 10, 1973, such changes were intertwined withRespondent's unfair labor practices, as will appear, andhave not therefore been considered in making the succes-sorship determination here.The complaint alleges that the Respondent violatedSection 8(a)(5) and (1) of the Act in the followingparticulars:1.By refusing to meet and bargain with the Unionon June 29, 1973.2.By withdrawing recognition from the Union onJune 29, 1973.3.By unilaterally changing the terms and condi-tions of employment on June 29, 1973.4.By refusing to comply with the agreed-uponmethod for granting employees vacation time and payon June 29, 1973.5.By unilaterally closing the plant for a period of 1week on June 29, 1973.6.By requiring employees to reapply for employ-ment as new employees.7.By refusing, on July 10, 1973, to rehire allemployees who were working at the plant on June 29,1973.8.On July 10, 1973, by unilaterally closing downfour of five departments of the plant and otherwisealtering the work to be performed by employees.9.By unilaterally instituting wage increases andother benefits for employees on July 10, 1973.The facts concerning these allegations were largelystipulated at the hearing and have been found heretofore inthis decision.The question now becomes whether these acts ofRespondent, as the successor to Hardwood, constituteunfair labor practices.Since these allegations may be summarized under suchgeneral topics as refusal to bargain, unilateral change inworking conditions, and unilateral elimination of unitwork, I will group them for the purposes of discussionunder such headings.1.The refusal to bargain: It was stipulated and I havefound that Respondent through Schneble refused torecognize the Union on June 28, 1973. Since, as I have alsofound,Respondent had previously bargained with theUnion and, indeed, by its actions has assumed Hardwood'sEklund's SwedenHouseInn, Inc.,203 NLRB 413 (1973). 220DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract with the Union, it follows that Schneble's refusalto recognize the Union on June 29, 1973, was also awithdrawal by Respondent of its recognition of the Union.SinceRespondent is the successor to Hardwood, hadalready bargained with the Union, and had assumedHardwood's contract with the Union, Respondent wasobliged to continue to recognize and bargain with theUnion on and after June 29, 1973.21Moreover, Respondent cannot now claim that the unitwas inappropriate for collective-bargaining or that theUnion lacked a majority on that date. For the bargainingunitwas, and is, a presumptively appropriate singlelocation unit at Asheville, North Carolina, and is the sameunit asthat in which Hardwood had bargained with theUnion (with the exception of the previously discontinuedpallet-manufacturing operation).Further, totally asidefrom any presumption of the Union's continuing majoritybased on its existing contract, which was honored byRespondent in May and June 1973, the record shows thatout of the unit complement of 104 on June 29, 1973, 65continued to have their dues checked off in June 1973.I,accordingly, conclude that by refusing to meet andbargainwith the Union on and after June 29, 1973,Respondent violated Section 8(a)(5) and (1)22 of the Act.232.The unilateral change in working conditions: It is afundamental principle under this Act that an employerwith a lawful, obligation to bargain with a Union as theexclusive representative of its employees may not changetheirwages, hours, or other terms and conditions ofemployment without first discussing these changes withthatrepresentative.For each such unilateral actionnecessarily obstructs bargaining.24I have already found that Respondent by Schneble toldthe employees on June 29, 1973, that they could reapply foremployment as new employees. This was a direct change oftheir working conditions under the existing contract whichgave them seniority. Schneble also declined on June 29,1973, to give these employees their vacation pay eventhough the contract likewise so provided. When Ellege, theunion president, insisted to Schneble on that date that thecontract be followed, Schneble refused to bargain withhim. Further, subsequent to this refusal to bargain byRespondent and after July 10, 1973, when it reopened theAsheville plant, Respondent instituted different wages andother terms and conditions of employment from those setforth in Hardwood's contract with the Union, whichcontract, I have found, Respondent had already assumedbefore that time.SinceRespondent, after refusing to bargain with theUnion, unilaterally changed - or unilaterally failed to liveup to - the provisions of the contract concerning,variously, seniority, vacations, wages, and other terms andconditions of employment, I conclude that by each suchunilateral change in, or failure to honor, the terms and21E.g ,Eklund's Sweden House Inn, Inc., supraThe instant contract, asnoted, did not expire by its terms until October31, 1973.22Eklund's Sweden House Inn, Inc,supra.23The appropriate unit, based on the contract(as altered by thediscontinuance of the pallet operation before Respondent came on thescene),is.All employees of Respondent's Asheville,North Carolina, plant,excluding pallet manufacturing employees, clerical employees,supervisoryconditions of employment established by the contractRespondent violated Section 8(a)(5) and (1) of the Act.Respondent also shut down the plant for 1 week or moreduring the period June 29, 1973, to July 10, 1973. However,consistent with the credible explanation of Schneble in thisregard, it would have been impractical to operate the plantduring this period even though the Bank had apparentlyalready submitted the winning bid for the equipment. Forhigher upset bids could be received until July 6, 1973, andthe upset bidders or individual bidders (to whom Respon-dent was going to assign the equipment it did not want)would be removing this equipment from the plant duringthat period. Inasmuch as the motivation for shutting downthe plant was clearly economic and since bargainingbetweenRespondent and the Union could not altermatters over which neither had control - the expecteddisruption of plant operations during the ensuing 10-11days - I conclude that by closing the plant for this period,Respondent did not violate Section 8(a)(5) and (1) of theAct.3.The unilateraleliminationof unit work: As I havefound, after refusing to bargain with the Union on June 29,1973, Respondent reopened the Asheville plant on July 10,1973,with only thesawmill,yard,and rough nulloperations, therebyeliminatingall plant, operations subse-quent in the production scheme to the rough mill - e.g.,finishing, sanding, final finishing, packing, and shipping 25One result of these eliminations was that Respondent, onJuly 10, 1973, did not rehire the employees who hadformerly operated these departments. It is well settled thatthe elimination of work from the unit is a mandatorysubject of bargaining, hence I further find that Respon-dent's unilateral action in failing to reopen these operationsand its consequent failure to continue the employment ofemployees engaged in them was also violative of Section8(a)(5) and (1) of the Act.26V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section IV,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization, both within themeaning of the Act.2.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:workers, foremen,office workers, watchmen,and truckdnvers.24 SeeN.LR B v. Katz, et al.,369 U.S 736 (1962).25Although assembly had already been eliminated in May 1973, theassembly employees were then merely transferred to other duties.26See Fiberboard Paper Products Corp v. N.L.R B.,379 U.S 203 (1964);Ozark Trailers Incorporate4161NLRB 561 (1966);Van's Packing Plant,211 NLRB 692 (1974). PINE VALLEY DIVISION OF ETHAN ALLEN, INC.221All employees of Respondent's Asheville, NorthCarolina, plant, excluding pallet manufacturing em-ployees, clerical employees, supervisory workers, fore-men, office workers, watchmen, and truckdrivers.3.By withdrawing recognition and refusing to bargainwith the Union in that unit on and after June 29, 1973,Respondent has violated Section 8(a)(5) and (1) of the Act.4.By unilaterally changing the terms and conditions ofemployment of the employees in the appropriate unitfound above, on and after June 29, 1973, as found insection IV,supra,of this Decision, Respondent has violatedSection 8(a)(5) and (1) of the Act.5.By its action of July 10,' 1973, in unilaterallyeliminating work from the instant appropriate collective-bargaining unit and the jobs of certain employees whowere working in that unit on June 29, 1973, Respondentviolated Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.7.Respondent did not engage in unfair labor practicesother than as found herein.THE REMEDYHaving found that Respondent has violated Section8(a)(5)and (1) of the Act, variously, by withdrawingrecognition from the Union, refusing to bargain about itsdetermination to eliminate certain unit work, refusing tohonor and abide by the collective-bargaming agreementexecuted by its predecessor and the Union (even thoughRespondent by its actions had already adopted thatagreement)and, finally, by making unilateral changes inthewages, hours, and other terms and conditions ofemployment of the employees in the appropriate unit of theAsheville plant, I shall recommend that it cease and desisttherefrom. I shall further recommend that it honor andabide by the instant-agreement for its term27 which willrequire that it pay to all the employees who were in thecolllective-bargaining unit on June 29, 1973, the vacationpayments due them under the agreement.28 But myrecommendation that Respondent abide by this agreementismade with the express understanding that Respondentbe ordered not to abandon or vary such benefits which itmay have given those employees whom it rehired at theAsheville plant on and after July 10, 1973, where suchbenefits exceed the contract's requirements.29 Since thatcontract by its terms has expired upon notice of reopeningfiled by the Union, I shall also recommend that Respon-dent be ordered to bargain, upon request, with the Unionas the exclusive representative of all the employees in theunit found appropriate herein and that such bargaininginclude, but not be limited to, bargaining over the effectson itsemployees of the termination of any of the''rEklund's Sweden House Inn, Inc.,supra,N L.RB v. Burns Internation-al Security Services, Inc,406 U S272, 291 (1972).R8 In so directing,I find Respondent liable for such payments because ithas assumed Hardwood's contract.I specifically do not reach or pass uponthe question whether Respondent is responsible for the debts of Hardwood'9Eklund's Sweden House Inn,Inc, supra.Asheville's plant's operations which had been in effectduring the period May 14, 1973, to June 29, 1973.While the General Counsel specifically does not seekreconstitution of the instant terminated operations norreinstatement of all employees of the Asheville plant whohave not been rehired, he does request an order directingthe reinstatement of such employees to' existing unfilledjobs at the Asheville plant or jobs now filled by newemployees not in the unit on June 29, 1973 (even if thisrequires displacement of such new employees), and theestablishment of a preferential hiring list for any remainingunrehired employees from the June 29, 1973, complement.In making this request the General Counsel relies uponRushton & MercierWoodworking Co., Inc., et al.,203NLRB 123 (1973).I reject this request.Rushtonwas a case involving,interalia,violations of Section 8(a)(3) of the Act which thereinstatement order therein was designed to remedy. Hereno violations of Section 8(a)(3) have been alleged.Moreover, in a recent case, a like remedy to that requestedby the General Counsel here was recommended by anAdministrative Law Judge to remedy violations of Section8(a)(5) and (I) of the Act similar to those found herein, butwas rejected by the Board which instead issued an orderfor a different remedy.Van's Packing Plant, supra.Ishall,accordingly, recommend, in addition to myforegoing recommendations, an order with essentially thesame provisions as that directed by the Board inVan's.This order will contain a limited backpay requirementdesigned both to make whole the employees for lossessuffered as a result of the violations (the unilateral partialelimination of operations and the failure to follow thecontract, particularly in regard to its seniority provisionswhich deal with decrease in the employee complement)and to recreate in some practicable manner a situation inwhich the parties' bargaining position is not entirely devoidof economic consequences for Respondent. Thus, Respon-dent shall be required to pay all employees - not rehiredby it on July 10, 1973, but who had been in the collective-bargaining unit on June 29, 1973,30 - backpay at the rateof their normal wages as of June 29, 1973, from 5 days afterthe issuance of this Decision until the occurrence of theearliestof the following conditions: (1) the date theRespondent bargains to agreement with the Union onthose subjects pertaining to the effects of the discontin-uance of plant operations on these employees; (2) a bonafide impasse in bargaining; (3) the failure of the Union torequest bargaining within 5 days of Respondent's notice ofits desire to bargain with the Union; or (4) the subsequentfailure of the Union to bargain in good faith; but in noevent shall the sum paid to any of these employees exceedthe amount he would have earned as wages from July 10,1973 (the date on which Respondent offered to rehire oldemployees as new hires and unilaterally failed to reopennon-sawmill and non-rough mill plant operations inexistence during the period May 14 to June 29, 1973) to the30This group would,inter alga,include any employee who declined toseek rehire as a new employee on July 10,1973, inasmuch as rehire as a new -employeewas in direct contravention of the employee's contractualsemonty rights. This group will also include any employee rejected forrehirewhere his rejection is shown to be contrary to any other seniorityprovision of the contract. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDtime he secured equivalent employment elsewhere, or thedate on which the Respondent shall have offered tobargain, whichever occurs sooner; provided, however, thatin no event shall this sum be less than these employeeswould have earned for a 2-week period, at the rate of theirnormal wages when employed prior to June 29, 1973.Finally, I shall recommend that Respondent be orderedto post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER31The Respondent, Pine Valley Division of Ethan Allen,Inc., Asheville, North Carolina, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates ofpay,wages, hours, and other terms and conditions ofemployment, including the effects on its employees of thetermination of any of its operations, with Upholsterers'InternationalUnion of North America, Local 336, AFL-CIO, as the exclusive representative of its employees in thefollowing unit found to be appropriate for the purposes ofcollective bargaining:All employees of Respondent's Asheville, NorthCarolina, plant, excluding pallet manufacturing em-ployees, clerical employees, supervisory workers, fore-men, office workers, watchmen, and truckdrivers.(b) Unilaterally changing or canceling employees' wages,hours, seniority, vacation benefits, or other terms andconditionsof their employment established by prioragreement with their exclusive collective-bargaining repre-sentative.(c) In any like or related manner interfering with,restraining, or coercing employees in the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representative of31 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of theRules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor allpurposes.all the employees in the aforementioned appropriate unitwith respect to rates of pay, wages, hours, and other termsand conditions of employment, including the effects on itsemployees of its termination of operations, and reduce towriting any agreement reached as the result of suchbargaining.(b)Honor and enforce the terms of the collective-bargaming agreement with the Union effective fromNovember 1, 1972, to October 31, 1973, which Respondenthad assumed, including,interalia,thatagreement'svacationbenefitsand seniority provisions; providedhowever, that Respondent will continue in full force andeffect any improved benefits and emoluments which it mayhave granted its employees during the period of its unfairlabor practices and the pendency of these proceedings.(c) Pay all employees in the collective-bargaining unit onJune 29, 1973, who were not rehired on July 10, 1973, theirnormal wages for the period set forth in "The Remedy"section of the Administrative Law Judge's Decision herein.(d) Preserve and, upon request, make available, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Asheville, North Carolina, plant copies ofthe attached notice marked "Appendix." 32 Copies of saidnotice on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not found herein.32 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."